for Wages
The Libel of Philip Caswell Against the Brigantine Swansey being read The Owners of the sa Brigantine by their Attorney Pleaded that they had fully paid the Appellant his wages libell’d for. And I having fully heard and Consider’d all the Allegations, Proofs, and Arguments of the Parties on both Sides, it does not appear to me that the sa owners have brought any Evidence Sufficient to Support their Plea: I therefore find that After deduction made of the months pay received before Sailing, and of the Hospital Money, there is due to the sa Philip Caswell for the remainder of his wages on board sa Brigantine the Sum of Seventy Eight Pounds four Shillings in Bills of Credit of the old Tenour:
It is therefore Consider’d and Decree’d that the sa Job Caswell Recover against the sa Brigantine Swansey the afores4 Sum of Seventy Eight Pounds four Shillings: with Cost of Court: and I further order’d and decree that in case master and owner of sa Brigantine Shall neglect to pay sa Sum for the Space of Ten days after the date hereof then the sa Brigantine, or Such part of her Tackle, Apparel or furniture as Shall be Sufficient therefor: be Publickly Sold by the Marshall of this Court after Publick notice given in the usual manner and that he the sa Marshall out of the money arising, from sa Sale pay and Satisfy the sa Philip Caswell and also the Cost of this Court.
Samuel Wickham Dep* Judge
[Admiralty Papers, VII, 101]
Colony of Rhode Isd Court of V: Admiralty
Costs Caswell of Brig” Swansey Viz*
Drawing Libel and Advo: Fees £3.10
Filing and allowing D° 2.10
Citation 1.16
Bale Bond .10
2 adjournments 6. 8
Decree 6.
filing papers etc .16.
£21.10
Judge 10.10
Advo 3.10
Reg* 4.14
Mar1 2.16